MEMORANDUM **
Tyeshon Clay appeals his guilty plea conviction and 84-month sentence for armed bank robbery and attempted bank robbery, in violation of 18 U.S.C. § 2113(a) and (d). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Clay contends that his guilty plea must be set aside because the district court inadequately explained the nature of his bank robbery charges, and failed to determine that he understood the elements before accepting his guilty plea. Because Clay did not object at the Rule 11 hearing, we review for plain error, United States v. Vonn, 294 F.3d 1093, 1093-94 (9th Cir. 2002) (order), and find none.
Although the district court did not read the elements of the charges until after accepting the plea, there is no plain error because the indictment was read in open court, and Clay was asked if he understood. See United States v. Kamer, 781 F.2d 1380, 1384 (9th Cir.1986). This is sufficient for non-complex charges. Cf. United States v. Bruce, 976 F.2d 552, 559-60 (9th Cir.1992) (stating that a complex case requires more to satisfy Rule 11).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.